Case 8:20-cv-01929-CEH-AAS Document 92 Filed 08/13/21 Page 1 of 4 PageID 2890




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

FIRST MERCURY INSURANCE
COMPANY,

      Plaintiff,
v.                                           Case No. 8:20-cv-1929-CEH-AAS

FIRST FLORIDA BUILDING
CORPORATION, FIRST FLORIDA
LLC, and GILBERTO SANCHEZ,

      Defendants.
____________________________________/

                                     ORDER

      Plaintiff First Mercury Insurance Company (First Mercury) moves for

reconsideration of the court’s June 9, 2021 order granting in part Defendants

First Florida Building Corporation, LLC’s, and First Florida LLC’s

(collectively, First Florida) motion for protective order (Doc. 69). (Doc. 80). First

Florida opposes the motion. (Doc. 90).

      District courts have “inherent authority to revise interlocutory orders

before the entry of judgment adjudicating all the claims and rights and

liabilities of all the parties in a case.” Hollander v. Wolf, No. 09-80587-CIV,

2009 WL 10667896, at *1 (S.D. Fla. Nov. 17, 2009). These limited

circumstances prompt reconsideration of a court order: (1) an intervening


                                         1
Case 8:20-cv-01929-CEH-AAS Document 92 Filed 08/13/21 Page 2 of 4 PageID 2891




change in the controlling law; (2) new evidence which has become available; or

(3) a need to correct clear error or prevent manifest injustice. McGuire v.

Ryland Group, Inc., 497 F. Supp. 2d 1356, 1358 (M.D. Fla. 2007); True v.

Comm’r of the I.R.S., 108 F. Supp. 2d 1361, 1365, (M.D. Fla. 2000).

      The party moving for reconsideration must present “facts or law of a

strongly convincing nature to induce the court to reverse its prior decision.”

McGuire, 497 F. Supp. 2d at 1358 (internal quotations omitted). “This

ordinarily requires a showing of clear and obvious error where the interests of

justice demand correction.” Id. (internal quotations omitted).

      The court’s June 9, 2021 order granted in part First Florida’s motion for

protective order as to the deposition of First Florida’s president, Greg Wyka

(Doc. 69).1 (Doc. 80). However, the order stated that Mr. Wyka’s deposition was

only “temporarily prohibited pending a ruling on the First Florida’s motion for

reconsideration or resolution of the underlying lawsuit, whichever is sooner.”

(Doc. 69, p. 6) (emphasis in original). It does not appear that either event has

occurred.

      That said, First Mercury argues for reconsideration because “[t]he order

preventing Wyka’s deposition does not account for exceptions to the eight



1 First Mercury does not request reconsideration of the court’s order as to the
deposition of Defendant Gilberto Sanchez. (Doc. 80, p. 1, n. 2).
                                        2
Case 8:20-cv-01929-CEH-AAS Document 92 Filed 08/13/21 Page 3 of 4 PageID 2892




corners rule.” (Doc. 80, p. 6). In Florida, generally, an insurer’s duty to defend

an insured is determined solely from the allegations against the insured in the

underlying litigation and the policy terms. Chestnut Associates, Inc. v.

Assurance Co. of America, 17 F. Supp. 3d 1203 (M.D. Fla. 2014). However,

under certain exceptional circumstances, facts outside the underlying

complaint can be considered when assessing the duty to defend, provided they

are uncontroverted and place the claim outside the scope of coverage.

Composite Structures, Inc. v. Cont’l Ins. Co., 903 F. Supp. 2d 1284, 1288 (M.D.

Fla. 2012). This is considered an “equitable remedy” that departs from the

general rule on the duty to defend. First Specialty Ins. Corp. v. 633 Partners,

Ltd., 300 F. App’x 777 (11th Cir. 2008).

      The court is satisfied at this time that First Florida failed to meet its

burden as to the application of the exception to the general rule in the duty to

defend analysis.2 The duty to defend is not static; it only endures until an

insurer can establish that a claim is not covered by a policy. Scottsdale Ins. Co.

v. GFM Operations, Inc., 789 F. Supp. 2d 1278, 1284 (S.D. Fla. 2011) (citing

Nationwide Mut. Fire Ins. Co. v. Keen, 658 So.2d 1101, 1102-03 (Fla. 4th DCA


2Most cases discussing these issues, as well as the cases cited by First Mercury, were
before the court on motions for summary judgment and not discovery motions. See
BBG Design Build, LLC v. S. Owners Ins. Co., 820 F. App’x 962, 965 (11th Cir. 2020);
Stephens v. Mid-Continent Cas. Co., 749 F.3d 1318, 1323 (11th Cir. 2014); First
Specialty Ins. Corp., 300 F. App’x at 786.
                                           3
Case 8:20-cv-01929-CEH-AAS Document 92 Filed 08/13/21 Page 4 of 4 PageID 2893




1995)).

      First Mercury does not present “facts or law of a strongly convincing

nature to induce the court to reverse its prior decision.” McGuire, 497 F. Supp.

2d at 1358. Because there is no clear error and the matter is premature, First

Mercury’s motion for reconsideration of the court’s June 9, 2021 order granting

in part First Florida’s motion for protective order (Doc. 80) is DENIED.

      ORDERED in Tampa, Florida on August 13, 2021.




                                       4
